Citation Nr: 1538056	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-24 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.

[The issue of whether a reduction in rating from 30 percent to 0 percent disabling for right knee chondromalacia was proper will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1985. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2013 decision of a Department of Veterans Affairs Medical Center (VAMC).  In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.


FINDING OF FACT

For the year 2013, neither the Veteran's right knee disabilities, nor any other service-connected disabilities, required a prosthetic or orthopedic appliance to be worn or used which tended to wear or tear his clothing; the Veteran did not use a physician-prescribed medication for a skin condition due to any service-connected disability that caused irreparable damage to his outer garments during that period.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2013 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, required notice was provided in October 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  His claim was thereafter readjudicated in June 2014.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records, and a determination of the VAMC's Orthotic and Prosthetics Lab Chief have been obtained.

In his July 2014 substantive appeal, the Veteran asserted that he was never given a physical examination in connection with his claim.  However, the October 2013 decision letter issued to the Veteran specifically requested that he contact the VAMC Prosthetics Department for an appointment to be scheduled if he "would like to have a Board Certified Orthotist to visually evaluate the appliance/device to ensure the proper decision was rendered," and provided the telephone number and extension to do this.  There is no indication that the Veteran attempted to do this, and he has not asserted the contrary.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Clothing Allowance

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C. § 1162 and 38 C.F.R. § 3.810.

Where the service-connected disability in question does not involve loss or loss of use of a hand or foot, an annual clothing allowance is payable where the Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

As reflected in his May 2013 application for benefits, the Veteran claimed entitlement to annual clothing allowances for the year 2013 for use of a wheel chair, cane, knee brace, and cream, all required for use due to his service-connected right knee disabilities.  The Veteran is service-connected for right knee degenerative joint disease and right knee chondromalacia.  

The record reflects that the Veteran had been found to be eligible for annual clothing allowances in the years 2009 through 2012 for use of a right knee brace.  

VA treatment records refect that in August 2009, several days prior to the effective date of his initial clothing allowance, the Veteran was fit and issued a hinged knee brace for his right knee.  An October 2011 orthotics prosthetics consult note reflects that the Veteran was evaluated, measured, and fit with a neoprene wraparound hinged knee brace.

As reflected in the agency of original jurisdiction's (AOJ's) October 2013 decision letter and June 2014 statement of the case, the Veteran's claim was denied on the basis that braces covered in fabric, braces with metal/plastic that stayed covered in fabric, and appliances/devices with Velcro fasteners or stays were determined not to cause wear and/or tear to clothing or outer garments; a review of the record by the VAMC's Orthotic and Prosthetics Lab Chief, who had an American Board Certification for Prosthetics Orthotics, resulted in a determination that the type of knee brace worn by the Veteran did not tend to cause wearing or tearing to clothing.  They also explained that the cane was not a qualifying device under VA regulations, and that the Veteran's wheelchair, provided in 2004, had had no additional followup to show consistency of use to wear out, tear, or cause irreparable damage to clothing.  They further stated that the medications listed on the Veteran's application filed were reviewed against the VA National Formulary and, using the Veteran's medication profile, all medications dispensed were determined not to cause staining to outer garments. 

The Veteran's claim for an annual clothing allowance must be denied.

The most probative evidence is the VAMC's Orthotic and Prosthetics Lab Chief's August 2013 determination indicating the Veteran's right knee braced issued in October 2011 was fabric covered and of a style that was not eligible for a clothing allowance, and that the cream used on the Veteran's right knee was not a qualifying medication.  The determination also notes that, while a wheelchair was provided in 2004, there had been no followup or history of repairs, and that Veteran's cane was not a device eligible for clothing allowance. 

The Board notes the Veteran's assertions as reflected in his October 2013 notice of disagreement and in his May 2015 testimony before the Board.  The Veteran has asserted that he wore his knee brace all day long every day; that it destroyed his clothes and that he was constantly replacing them; that the cream he used discolored his clothing, which caused him to replace them; and that the cane and wheel chair caused him to have to get new pants due to rubbing against his clothes.  During his May 2015 hearing, the Veteran testified that his clothes tore and got caught up in the latches of his braces, and that his braces wore on his clothes, and that this caused him to go through clothing more frequently than he normally would.

The Board finds the determination of the VAMC's Orthotic and Prosthetics Lab Chief's that none of the Veteran's required treatment tends to wear or tear or cause irreparable damage to his clothing to be more probative than the Veteran's vague assertions that his clothes tend to get ruined by his right knee brace, cane, wheel chair, and skin cream.  The Veteran has not given any details as to how his cane wears out his clothes by rubbing against them, or what kind of discoloration the cream applied to his knee causes his outer garments or how.  Also, the determination that the Veteran has not consistently used his wheelchair so as to cause wear and tear to clothing is consistent with the record, including the Veteran's own testimony.  In May 2015, he testified that, although he had been given a wheelchair, by VA, he did not like to use it and walked instead as often as he could; at the time of the hearing, it was noted that the Veteran was using a walker. 

The Orthotic and Prosthetics Lab Chief, an expert in the Veteran's treatment and its effect on his clothing, provided his opinion based on the objective evidence regarding the Veteran's particular type of knee brace and skin cream.  Again, the Veteran has only made vague assertions that his clothes tend to get ruined by his right knee treatment, particularly his right knee brace; he has identified no objective evidence supporting his assertions.  Moreover, he has a personal interest in claiming that his clothes become ruined due to VA treatment for the purposes of receiving monetary benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

Again, the Board notes the Veteran's assertion in his July 2014 substantive appeal, that he was never given a physical examination in connection with his claim.  However, again, the October 2013 decision letter issued to the Veteran specifically requested that he contact the VAMC Prosthetics Department for an appointment to be scheduled if he "would like to have a Board Certified Orthotist to visually evaluate the appliance/device to ensure the proper decision was rendered," and provided the telephone number and extension to do this.  Again, there is no indication that the Veteran attempted to do this, and he has not asserted the contrary.  

Therefore, the evidence weighs against a finding that, for the year 2013, because of the Veteran's right knee disabilities, or any other service-connected disabilities, a prosthetic or orthopedic appliance was worn or used which tends to wear or tear clothing, or that because of the use of a physician-prescribed medication for a skin condition due to a service-connected disability, irreparable damage was done to his outer garments.  Accordingly, an annual clothing allowance for the year 2013 must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
   

ORDER

An annual clothing allowance for the year 2013 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


